—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Durante, J.), dated April 9, 1998, which denied his motion for leave to vacate a judgment of the same court, entered upon his default in answering.
Ordered that the order is affirmed, with costs.
It is well settled that in order to vacate a judgment entered upon a party’s default, the movant must demonstrate a reasonable excuse and meritorious defense to the action (see, Roussodimou v Zafiriadis, 238 AD2d 568; Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333). In this case, the affidavit which the defendant submitted in support of his motion failed to illustrate personal knowledge of evidentiary facts constituting a valid defense (see, Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.